Exhibit 10.1

SPIRIT REALTY CAPITAL, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
July 25, 2017, is entered into by and between Spirit Realty Capital, Inc., a
Maryland corporation (including any successors and/or assigns, the “Company”)
and Jackson Hsieh (the “Employee”).

RECITALS

WHEREAS, the Company appointed the Employee as Chief Executive Officer and as a
member of the board of directors of the Company (the “Board”) on May 7, 2017;

WHEREAS, the Company desires to continue to employ the Employee as Chief
Executive Officer and President of the Company, and to amend the Employee’s
current employment agreement dated as of September 7, 2016 (the “Prior
Employment Agreement”) in its entirety to reflect the Employee’s new positions
and the terms of such employment; and

WHEREAS, the Employee desires to continue such employment and service with the
Company, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
commencing on July 25, 2017 (the “Effective Date”) and ending on May 7, 2020. On
May 7, 2020 and on each anniversary thereof, the term of this Agreement shall be
automatically extended for successive one (1)-year periods; provided, however,
that the Company, on the one hand, or the Employee, on the other hand, may elect
not to extend this Agreement by giving written notice to the other party at
least thirty (30) days prior to any such anniversary date. Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 6 hereof, subject to the provisions of Section 7 hereof.
The period of time between the Effective Date and the termination of the
Employee’s employment hereunder shall be referred to herein as the “Employment
Term.”

2. POSITION AND DUTIES.

(a) GENERAL. During the Employment Term, the Employee shall serve as Chief
Executive Officer and President of the Company. In this capacity, the Employee
shall have the duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities of persons in similar capacities in
similarly sized companies, and such other duties, authorities and
responsibilities as may reasonably be assigned to the Employee from time to time
by the Board that are not inconsistent with the Employee’s positions with the
Company. The Employee shall report directly and exclusively to the Board.



--------------------------------------------------------------------------------

(b) OTHER ACTIVITIES. During the Employment Term, the Employee shall devote all
of the Employee’s business time, energy, business judgment, knowledge and skill
and the Employee’s best efforts to the performance of the Employee’s duties with
the Company, provided that the foregoing shall not prevent the Employee from
(i) with prior written notice to the Board, serving on the boards of directors
of non-profit organizations and, with the prior written approval of the Board,
other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s personal investments and affairs so long as such activities, either
individually or in the aggregate, do not interfere or conflict with the
Employee’s duties hereunder or create a potential business or fiduciary
conflict.

(c) BOARD MEMBERSHIP. During the Employment Term, the Board shall take such
action as may be necessary to nominate the Employee to stand for election as a
member of the Board; provided, however, that the Company shall not be obligated
to cause such nomination if any of the events constituting Cause (as defined
below) have occurred and not been cured or the Employee has not provided
evidence that the event does not constitute Cause, or if such action would
conflict with or violate any action, rule or requirement of a legal or
regulatory body (including its representative) to which the Company is subject.

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee a base salary at an annual rate of not less than $875,000 payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s Base Salary shall be subject to annual
review and may be increased from time to time by the Board (or a committee
thereof). The base salary as determined herein and increased from time to time
shall constitute “Base Salary” for purposes of this Agreement. The Base Salary
shall not be decreased at any time, or for any purpose, during the Employment
Term (including, without limitation, for the purpose of determining benefits due
under Section 7) without the Employee’s prior written consent. On the first
regularly-scheduled payroll date after the date this Agreement is executed, the
Company shall pay the Employee the amount of Base Salary that would have been
paid to him had his Base Salary between May 7, 2017 and the Effective Date been
$875,000.

4. INCENTIVE COMPENSATION.

(a) ANNUAL BONUS. For each calendar year during the Employment Term (including
for all of 2017 without pro-ration), the Employee shall be eligible to receive
an annual cash discretionary incentive payment under the Company’s annual bonus
plan as may be in effect from time to time (the “Annual Bonus”), based on a
target bonus opportunity equal to 175% of the Employee’s Base Salary (the
“Target Bonus”) and a maximum bonus opportunity of 350% of the Employee’s Base
Salary, upon the attainment of one or more pre-established performance goals
established by the Board (or a committee thereof) in its sole discretion. It is
expected that such performance criteria will be based on both financial and
non-financial goals, will be set in consultation with the Employee, and may be
set at any point during the calendar year (it being intended that such criteria
will be established during the Company’s annual budgeting process). The Board
(or a committee thereof) shall reserve the right to adjust the applicable
performance criteria during the calendar year (it being understood that any such

 

2



--------------------------------------------------------------------------------

adjustment shall only be implemented, if, in the reasonable judgment of the
Board (or a committee thereof), it is determined to be necessary to adapt to
changing circumstances, and not with the intention of increasing the difficulty
of achieving the applicable performance criteria). The Company expects that the
Board (or a committee thereof) will formally review performance at least
annually in consultation with the Employee. The Employee’s Annual Bonus for a
calendar year shall be determined by the Board (or a committee thereof) after
the end of the applicable calendar year based on the level of achievement of the
applicable performance criteria, and shall be paid to the Employee in cash in
the calendar year (but no later than March 15 of such calendar year) following
the calendar year to which such Annual Bonus relates at the same time annual
bonuses are paid to other senior executives of the Company, subject to, except
as otherwise provided in Section 7 below, continued employment at the time of
payment.

(b) LONG-TERM INCENTIVE AWARDS.

(i) During the Employment Term, the Employee shall be eligible to receive equity
and other long-term incentive awards under any applicable plan adopted by the
Company. It is expected that the target date-of-grant value of the Employee’s
annual long-term incentive awards beginning in 2018 will be 550% of his Base
Salary (“Target LTIP”) granted in equal portions of one-half of the Long Term
Incentive as a time-vesting restricted stock grant, vesting ratably over three
years (one-third per year from the date of grant) (the “Restricted Shares”), and
one-half of the award as performance shares, cliff vesting after three years
from the beginning of the performance period (the “Performance Shares”). In each
case the terms and conditions of the Restricted Shares and Performance Shares
shall be governed by separate agreements, entered into between Employee and
Company consistent with this Agreement. Beginning in 2018, the Employee’s equity
and/or other long-term incentive awards for each calendar year during the
Employment Term shall be granted by the Company to the Employee at approximately
the same time that annual equity and other long-term incentive awards are
granted by the Company to other Company senior executives.

(ii) In addition, in recognition of the Employee’s appointment as Chief
Executive Officer of the Company, the Company will, under the Company’s 2012
Incentive Award Plan, as amended, grant the Employee: (i) an award of 500,000
Restricted Shares of the Company’s common stock vesting as follows: 33.3% will
vest on May 7, 2018, 33.3% will vest on May 7, 2019 and 33.4% will vest on
May 7, 2020 (the “Promotion Restricted Stock Award”); and (ii) an award of
Performance Shares with a target number of 500,000 Performance Shares vesting as
follows: a one-time cliff vesting on May 7, 2020 (“Promotion Performance Share
Award”). The Promotion Restricted Stock Award will be granted effective on the
Effective Date. The Promotion Performance Share Award will be granted (i) with
respect to a target number of 297,234 Performance Shares on the Effective Date
(the “First Tranche Promotion Performance Share Award”) and (ii) with respect to
a target number of 202,766 Performance Shares on January 1, 2018 (the “Second
Tranche Promotion Performance Share Award”), subject to the Employee’s continued
employment through such date (otherwise such grant shall be null and void). The
terms and conditions of the Promotion Restricted Stock Award shall be set forth
in separate award agreement in the form attached hereto as Exhibit B (the
“Restricted Stock Agreement”) to be entered into by the Company and the
Employee. The terms and conditions of

 

3



--------------------------------------------------------------------------------

the Promotion Performance Share Award shall be set forth in separate award
agreements in the form attached hereto as Exhibit C (the “Performance Share
Award Agreement” and together with the Restricted Stock Agreement, the “Award
Agreements”) to be entered into by the Company and the Employee. The Company
also will pay to the Employee $90,000, equal to the dividends which would have
been due for the second quarter of 2017 on the Promotion Restricted Stock Award
if it had been granted on May 7, 2017, payable to the Employee on the first
payroll after the date this Agreement is executed.

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Employee’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time.

(b) VACATION TIME. During the Employment Term, the Employee shall be entitled to
four (4) weeks of paid vacation per calendar year in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time.

(c) BUSINESS AND TRAVEL EXPENSES. Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Employee
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business and travel expenses incurred
and paid by the Employee during the Employment Term and in connection with the
performance of the Employee’s duties hereunder.

(d) ADDITIONAL BENEFITS.

(i) In addition to the benefits described above in this Section 5, during the
Employment Term, the Company shall (i) pay for the premium payments incurred in
providing the Employee with a term life insurance policy during the Employment
Term in the amount of $3,500,000 and (ii) pay or reimburse the Employee for
actual, properly substantiated expenses incurred by the Employee in connection
with an annual physical examination in an amount not to exceed $2,000 annually.

(ii) The Company will also reimburse Employee for legal fees and expenses
incurred in connection with the review and negotiation of this Agreement and its
Exhibits, such reimbursement not to exceed $20,000.

(iii) The Employee’s indemnification agreement with the Company dated as of
September 7, 2016 remains in full force and effect; provided that the Company
also acknowledges that the Employee is also relying on such agreement to serve
as a member of the Board.

 

4



--------------------------------------------------------------------------------

6. TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty
(180) days (including weekends and holidays) in any three hundred sixty-five
(365)-day period as determined by the Board in its reasonable discretion. The
Employee shall cooperate in all respects with the Company if a question arises
as to whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company).

(b) DEATH. Automatically upon the date of death of the Employee.

(c) CAUSE. Upon a termination by the Company for Cause. “Cause” shall mean:

(i) the Employee’s willful misconduct or gross negligence in the performance of
the Employee’s duties to the Company or any of its subsidiaries;

(ii) the Employee’s repeated failure to perform the Employee’s lawful duties to
the Company or any of its subsidiaries or follow the lawful written directives
of the Board (other than as a result of death or physical or mental incapacity);

(iii) the Employee’s conviction of, or pleading of guilty or nolo contendere to,
a felony or any crime involving moral turpitude;

(iv) the Employee’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the property of the
Company or any of its subsidiaries;

(v) the Employee’s use of illegal drugs that materially impairs the Employee’s
ability to perform the Employee’s duties contemplated hereunder;

(vi) the Employee’s material breach of any fiduciary duty owed to the Company or
any of its subsidiaries (including, without limitation, the duty of care and the
duty of loyalty); or

(vii) the Employee’s material breach of this Agreement, or a material violation
of the Company’s (or any of its subsidiaries’) code of conduct or other written
policy pursuant to which the Employee would be subject to immediate dismissal.

 

5



--------------------------------------------------------------------------------

Any determination of Cause by the Company must be made by a resolution approved
by a majority of the members of the Board (other than the Employee, as
applicable), provided that no such determination may be made until the Employee
has been given written notice detailing the specific Cause event and a period of
thirty (30) days following receipt of such notice to present evidence that such
event is not Cause, or to cure such event (if susceptible to cure) to the
satisfaction of the Board. Notwithstanding anything to the contrary contained
herein, the Employee’s right to cure shall not apply if there are habitual or
repeated breaches by the Employee and there has been a previous opportunity to
cure. Any notice of a termination for Cause as contemplated above shall be made
within ninety (90) days following the date on which the Company first obtains
actual knowledge of the circumstances alleged to constitute a Cause event
hereunder (it being understood that such circumstances may relate to a period in
excess of ninety (90) days or a pattern of behavior that extends beyond a period
of ninety (90) days).

(d) WITHOUT CAUSE. Upon an involuntary termination by the Company (other than
for death, Disability in accordance with Section 6(a), or Cause in accordance
with Section 6(c)).

(e) GOOD REASON. Upon a termination by the Employee for Good Reason. “Good
Reason” shall mean the occurrence of any of the following circumstances, without
the express written consent of the Employee, unless such circumstances are fully
corrected in all material respects by the Company within thirty (30) days
following written notification by the Employee to the Company of the occurrence
of such circumstances:

(i) material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law), including without limitation,
(A) removal of the Employee as Chief Executive Officer and/or President of the
Company, (B) the Employee no longer reporting directly and exclusively to the
Board, or (C) the Company’s common stock ceasing to be publicly traded or,
following a Change in Control (as defined in the Company’s 2012 Incentive Award
Plan as in effect as of the Effective Date) (a “Change in Control”), the
Employee ceases to be Chief Executive Officer and President of the surviving
entity in such transaction (including, without limitation, the ultimate parent
of such entity); provided, that in any case the Employee ceasing to be a member
of the Board (or a successor body) shall not constitute Good Reason hereunder if
the Employee’s removal is due to an action, rule or requirement of a
governmental or regulatory body (including its representative) to which the
Company is subject;

(ii) relocation of the Employee’s primary work location by more than fifty
(50) miles from its then current location;

(iii) a material breach by the Company or any of its affiliates of any of their
material obligations to the Employee; or

(iv) material diminution in the Employee’s Base Salary, Target Bonus or Target
LTIP.

 

6



--------------------------------------------------------------------------------

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within ninety (90) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 1 hereof

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 7(a)(i) through 7(a)(iii) hereof to be paid within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;

(iv) all other payments, benefits or fringe benefits to which the Employee shall
then or thereafter be entitled under the applicable terms of any applicable
compensation or indemnification/advancement arrangement or benefit, equity or
fringe benefit agreement, plan or program or grant or this Agreement or the
programs and arrangements referred to in it (collectively, Sections 7(a)(i)
through 7(a)(iv) hereof shall be hereafter referred to as the “Accrued
Benefits”);

(v) a payment for the Employee’s earned but unpaid Annual Bonus for the calendar
year prior to the calendar year in which the Employee’s termination occurs based
on actual results (and without exercise of any negative discretion that is not
applied to senior executives generally) to the extent that such Annual Bonus has
not been paid prior to termination, payable in a single lump sum on the date on
which annual bonuses are paid to the Company’s senior executives generally for
such calendar year, but no later than March 15 of the calendar year in which the
date of termination occurs (the “Prior Year Bonus”);

 

7



--------------------------------------------------------------------------------

(vi) a pro-rata portion of the Employee’s Annual Bonus for the calendar year in
which the Employee’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full calendar year (without exercise of any negative discretion that is not
applied to senior executives generally) by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Employee is
employed by the Company and the denominator of which is three hundred sixty-five
(365)), payable in a single lump sum on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but no
later than March 15 of the calendar year following the calendar year in which
the date of termination occurs (such pro-rata portion being hereinafter referred
to as the “Pro-Rata Bonus”);

(vii) in the event the termination occurs prior to January 1, 2018, an amount in
cash equal to the product obtained by multiplying 202,766 by the per share
closing price of the Company’s common stock on the last trading day immediately
preceding the date of termination (the “Stock Bonus”), payable in a single lump
sum within sixty (60) days following the date of termination;

(viii) full vesting of outstanding Company equity and/or long-term incentive
awards which vest solely based on the passage of time (including without
limitation the Promotion Restricted Stock Award) delivered in accordance with
the applicable award agreement; provided, however, that any such award intended
to be exempt from Code Section 409A as a “short-term deferral” shall be
distributed to the Employee within such time as is required for such equity
award to constitute a “short-term deferral”; provided, further, however, the
accelerated vesting of the equity awards shall not change the time or form of
payment for any equity award that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A; and

(ix) vesting at “target” of any outstanding Company equity and/or long-term
incentive awards which vest and/or are earned based on the attainment of certain
performance conditions (including, without limitation, the Promotion Performance
Share Award, to the extent outstanding) delivered in accordance with the
applicable award agreement; provided, however, that any such award intended to
be exempt from Code Section 409A as a “short-term deferral” shall be distributed
to the Employee within such time as is required for such equity award to
constitute a “short-term deferral”; provided, further, however, the accelerated
vesting of the equity awards shall not change the time or form of payment for
any equity award that constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A.

(b) DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits, the Prior Year Bonus, the
Pro-Rata Bonus, and the outstanding Company equity and long-term incentive
awards shall become vested (and delivered) as set forth in Section 7(a)(viii)
and (ix) above and, if the termination occurs prior to January 1, 2018, the
Company shall pay the Employee the Stock Bonus. The Prior Year Bonus shall be
payable in a single lump sum on the date on which annual bonuses are paid to the
Company’s senior executives generally for such calendar year, but no later than
March 15 of the

 

8



--------------------------------------------------------------------------------

calendar year in which the date of termination occurs. The Pro-Rata Bonus shall
be payable in a single lump sum on the date on which annual bonuses are paid to
the Company’s senior executives generally for such calendar year, but no later
than March 15 of the calendar year following the calendar year in which the date
of termination occurs. The Stock Bonus shall be payable in a single lump sum
within sixty (60) days following the date of termination.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated
(x) by the Company for Cause in accordance with Section 6(c), (y) by the
Employee without Good Reason, or (z) as a result of the Employee’s non-extension
of the Employment Term as provided in Section 1 hereof, the Company shall pay to
the Employee the Accrued Benefits.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s employment
by the Company is terminated (x) by the Company other than for Cause, or (y) by
the Employee for Good Reason, the Company shall pay or provide the Employee with
the following:

(i) the Accrued Benefits; and

(ii) subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof:

(A) an amount (the “Severance”) equal to the Multiplier (as defined below) times
the Base Salary (disregarding any reduction in Base Salary at any time), payable
in a single lump sum on the first payroll date occurring on or after the
sixtieth (60th) day following the date of termination (such payroll date, the
“First Payroll Date”);

(B) an amount (the “Bonus Severance”) equal to the Multiplier times the Target
Bonus (disregarding any reduction in the Target Bonus at any time), payable in a
single lump sum on the First Payroll Date;

(C) the Prior Year’s Bonus, payable in a single lump on the First Payroll Date;

(D) the Pro-Rata Bonus, payable in a single lump sum on the date on which annual
bonuses are paid to the Company’s senior executives generally for such calendar
year, but no later than March 15 of the calendar year following the calendar
year in which the date of termination occurs;

(E) during the period commencing on the date of termination and ending on the
earlier of (i) the twenty-four (24) month anniversary of the date of termination
or (ii) the date on which the Employee becomes eligible for coverage under the
group health plan of a subsequent employer (of which eligibility the Employee
hereby agrees to give prompt notice to the Company), subject to the Employee’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to

 

9



--------------------------------------------------------------------------------

provide the Employee and the Employee’s eligible dependents with coverage under
its group health plans at the same levels and the same cost to the Employee as
would have applied if the Employee’s employment had not been terminated based on
the Employee’s elections in effect on the date of termination, provided that
(1) if any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be, exempt
from the application of Section 409A of the Code under Treasury Regulation
Section 409A-1(a)(5), or (2) the Company is otherwise unable to continue to
cover the Employee under its group health plans without penalty under applicable
law (including without limitation, Section 2716 of the Public Health Service Act
or the Patient Protection and Affordable Care Act) or the Employee would be
subject to tax under Section 105(h) of the Code, then, in either case, an amount
equal to each remaining Company subsidy shall thereafter be paid to the Employee
in substantially equal monthly installments over the continuation coverage
period (or the remaining portion thereof) (such coverage being hereinafter
referred to as the “Health Benefits Continuation”);

(F) full vesting of each outstanding Company equity and/or long-term incentive
award that vests solely based on the passage of time held by the Employee on the
date of termination (including without limitation the Promotion Restricted Stock
Award); provided, however, that any such award intended to be exempt from Code
Section 409A as a “short-term deferral” shall be distributed to the Employee
within such time as is required for such equity award to constitute a
“short-term deferral”; provided, further, however, the accelerated vesting of
the equity awards shall not change the time or form of payment for any equity
award that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (such vesting being hereinafter referred to as the “Accelerated
Time Equity Vesting”);

(G) vesting at “target” of any outstanding Company equity and/or long-term
incentive awards which vest and/or are earned based on the attainment of certain
performance conditions (including, without limitation, the Promotion Performance
Share Award, to the extent outstanding) delivered in accordance with the
applicable award agreement; provided, however, that any such award intended to
be exempt from Code Section 409A as a “short-term deferral” shall be distributed
to the Employee within such time as is required for such equity award to
constitute a “short-term deferral”; provided, further, however, the accelerated
vesting of the equity awards shall not change the time or form of payment for
any equity award that constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (such vesting being hereinafter referred to as the
“Accelerated Performance Equity Vesting”); and

(H) in the event the termination occurs prior to January 1, 2018, the Stock
Bonus, payable in a single lump sum on the First Payroll Date.

For purposes of this Agreement, the “Multiplier” shall mean two (2), unless the
Employee’s date of termination is within sixty (60) days prior to, on or within
twenty-four (24) months following a Change in Control, in which case the
Multiplier shall be three (3).

(e) TERMINATION AS A RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT. If the
Employee’s employment by the Company is terminated as a

 

10



--------------------------------------------------------------------------------

result of the Company’s non-extension of the Employment Term as provided in
Section 1 hereof, the Company shall pay or provide the Employee with the
following: (i) the Accrued Benefits; and (ii) subject to the Employee’s
continued compliance with the obligations in Sections 8, 9 and 10 hereof,
(A) the Severance, payable in accordance with Section 7(d)(ii)(A) hereof (B) the
Bonus Severance, payable in accordance with Section 7(d)(ii)(B) hereof, (C) the
Prior Year’s Bonus, payable in accordance with Section 7(d)(ii)(C), (D) Pro-Rata
Bonus, payable in accordance with Section 7(d)(ii)(D) hereof, (E) the Health
Benefits Continuation in accordance with Section 7(d)(ii)(E) hereof; (F) the
Accelerated Time Equity Vesting in accordance with Section 7(d)(ii)(F) hereof
and (G) the Accelerated Performance Equity Vesting in accordance with
Section 7(d)(ii)(G) hereof.

Payments and benefits provided in Sections 7(d) through 7(e) shall be in lieu of
any termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(f) LIMITATION ON PAYMENTS.

(i) Section 280G Best Pay Cap. Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Employee (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 7 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in any other plan,
arrangement or agreement other than this Agreement, the Total Payments shall be
reduced as set forth herein, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (A) the net present
value of the amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments assuming the highest marginal tax rates for purposes of such
calculation) is greater than or equal to (B) the net present value of the amount
of such Total Payments without such reduction (but after subtracting the net
amount of federal, state and local income taxes on such Total Payments assuming
the highest marginal tax rates for purposes of such calculation and the amount
of Excise Tax to which the Employee would be subject in respect of such
unreduced Total Payments). If a reduction in the Total Payments is required by
Section 7(f), the reduction shall occur in the following order: reduction of
cash payments (in reverse order of the date on which such cash payments would
otherwise be made with the cash payments that would otherwise be made last being
reduced first); cancellation of accelerated vesting of stock awards which do not
receive favorable treatment under Treasury Regulation Section 1.280G-1,
Q&A-24(b) or (c) (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); reduction of
employee benefits; and cancellation of accelerated vesting of stock awards which
do receive favorable treatment under Treasury Regulation Section 1.280G-1,
Q&A-24(b) or (c) (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); provided, that with

 

11



--------------------------------------------------------------------------------

each category the reduction shall be done on a basis resulting in the highest
amount retained by the Employee; and provided, further, that to the extent
permitted by Section 409A of the Code (“Code Section 409A”) and Sections 280G
and 4999 of the Code, if a different reduction procedure would be permitted
without violating Code Section 409A or losing the benefit of the reduction under
Sections 280G and 4999 of the Code, the Employee may designate a different order
of reduction.

(ii) Accounting Firm. All determinations required to be made for purposes of
this Section 7(f) shall be made by an independent, nationally recognized
accounting firm selected by the Company (the “Accounting Firm”). The Company
shall bear all expenses with respect to the determinations by the Accounting
Firm required to be made hereunder. The Accounting Firm engaged to make the
determinations under this Section 7(f) shall provide its calculations, together
with detailed supporting documentation, to Employee and the Company within 15
calendar days after the date on which Employee’s right to a payment contingent
on a change in control is triggered (if requested at that time by Employee or
the Company) or such other time as agreed upon by Employee and the Company. If
the Accounting Firm determines that no Excise Tax is payable with respect to the
Total Payments, it shall furnish Employee and the Company with documentation of
such determination reasonably acceptable to Employee.

(g) OTHER OBLIGATIONS. Upon any termination of the Employee‘s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(h) EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and under any other plan, program, agreement, or arrangement of
the Company or any of its affiliates, and the Employee acknowledges that such
amounts are fair and reasonable.

8. RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee (or his estate, in the case of
death) delivers to the Company and does not revoke a general release of claims
in favor of the Company substantially in the form of Exhibit A attached hereto.
Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination. For the
avoidance of doubt, each Company equity award that vests in accordance with
Section 7 hereof shall remain outstanding and eligible to vest following the
date of termination and shall actually vest and become exercisable (if
applicable) and non-forfeitable upon the effectiveness of such release (and any
equity awards intended to be exempt from Code Section 409A as a “short-term
deferral” shall be paid within the applicable short-term deferral period). In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Employee as a result of employment
by a subsequent employer or self-employment. Subject to the provisions of
Section 20(b)(v) hereof; the Company’s obligations to pay the Employee amounts
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by the

 

12



--------------------------------------------------------------------------------

Employee to the Company or any of its affiliates (to the extent that such
set-off, counterclaim or recoupment does not result in a violation of Code
Section 409A). Except as otherwise provided in Section 7, this Section 8, the
Award Agreements, in the Company’s Recoupment Policy as in effect on
February 19, 2015, as may be amended or restated, or any other recoupment or
clawback policy or program adopted by the Company and applicable to all senior
executives of the Company, or as may be otherwise agreed in writing between the
parties, the Employee’s incentive compensation (including any equity and/or
long-term incentive awards) and severance shall not be subject to forfeiture or
recoupment for any other reason (other than forfeiture or lapse in connection
with certain terminations of employment and/or the failure to meet the
applicable performance goals within the performance period).

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, specifications,
designs, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, financing sources, acquisitions, acquisition sources,
marketing, advertising, transition, promotions, pricing, personnel, operations,
customers and tenants (including tenant or mortgagee financial or operational
data, or that of any guarantors of such obligations), suppliers, vendors,
partners and deal sources and/or competitors. The Employee agrees that the
Employee shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment by the Company
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Employee, (ii) becomes
generally known to the public subsequent to disclosure to the Employee through
no wrongful act of the Employee or any representative of the Employee, or
(iii) the Employee is required to disclose by applicable law, regulation or
legal process (provided that, except to the extent disclosure by the Company or
any of its affiliates is contemplated in connection with a potential Change in
Control, the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its sole expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding anything in this Agreement or elsewhere to the contrary, the
Employee may disclose documents and information in confidence to an attorney for
the purpose of securing legal advice, and may

 

13



--------------------------------------------------------------------------------

use documents and information as reasonably necessary to enforce the Employee’s
rights under this Agreement or otherwise. In addition, notwithstanding the
generality of the foregoing, nothing in this Agreement is intended to prohibit
the Employee from filing a charge with, reporting possible violations to, or
participating or cooperating with the Securities and Exchange Commission or any
other federal, state or local regulatory body or law enforcement agency
including in relation to any whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation.

(b) NONCOMPETITION. The Employee acknowledges that (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a “Competitive Business” (as defined
below) will result in irreparable harm to the Company, (ii) the Employee has had
and will continue to have access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company and its affiliates, (iii) in the course of the Employee’s employment by
a Competitive Business during the non-compete period set forth herein, the
Employee would inevitably use or disclose such Confidential Information,
(iv) the Company and its affiliates have substantial relationships with their
customers and the Employee has had and will continue to have access to these
customers, (v) the Employee has generated and will continue to generate goodwill
for the Company and its affiliates in the course of the Employee’s employment,
(vi) the Company has invested significant time and expense in developing the
Confidential Information and goodwill, and (vii) the Company’s operations and
the operations upon with the Employee works are nationwide in scope.
Accordingly, during the Employee’s employment hereunder and for a period of
twelve (12) months following a termination of the Employee’s employment for any
reason, the Employee agrees that the Employee will not, directly or indirectly,
own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in a Competitive Business in the United
States. Notwithstanding the foregoing, nothing herein shall prohibit the
Employee from being a passive owner of not more than two percent (2%) of the
equity securities of a publicly traded corporation engaged in a Competitive
Business, so long as the Employee has no active participation in the business of
such corporation. For purposes hereof, the term “Competitive Business” shall
mean any business involved in the net leased real estate investment industry in
competition with the Company or any of its affiliates and the term “Employee’s
Termination” shall mean the date the Employee ceases to be employed by the
Company for whatever reason, whether voluntarily or involuntarily.

(c) NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment hereunder
and for a period of twelve (12) months following Employee’s Termination, the
Employee agrees that the Employee shall not, except in the furtherance of the
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any person or entity the Employee knows or reasonably should have known
to be a customer, tenant or mortgagee (or any person or entity to whom the
Company to the Employee’s knowledge (or reasonably should know) has leased
property or provided capital, directly or indirectly, within the prior 18
months) of the Company or any of its affiliates to purchase goods or services or

 

14



--------------------------------------------------------------------------------

enter into transactions for the purchase, sale, lease, license or financing of
real property then offered by the Company or any of its affiliates from another
person, firm, corporation or other entity or assist or aid any other person or
entity in identifying or soliciting any such customer, tenant or counterparty,
(ii) solicit, aid or induce any employee, representative or agent of the Company
or any of its affiliates with whom the Employee, during the term of his
employment had contact or became aware of, or about whom the Employee has trade
secret or Confidential Information, to leave such employment or retention or to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company, or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or
(iii) interfere, or aid or induce any other person or entity in interfering,
with the relationship between the Company or any of its affiliates and any
person or entity the Employee knows or reasonably should have known to be one of
their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 9(c) while so
employed or retained and for a period of three (3) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 9(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Company- related persons or entities.

(d) NONDISPARAGEMENT. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, members, agents or products other than in the good faith
performance of the Employee’s duties to the Company. The Company agrees to
direct the members of its Board and its executive officers not to make negative
comments or otherwise disparage the Employee. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s directors and
executive officers shall not be violated by statements that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties and obligations to the Company.

(e) INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any resources of the Company or its subsidiaries and/or within
the scope of the Employee’s work with the Company or its subsidiaries or that
relate to the business, operations or actual or demonstrably anticipated
research or development of the Company or its subsidiaries, and that are made or
conceived by the Employee, solely or jointly with others, during the period of
the Employee’s employment with the Company or its subsidiaries, or (B) suggested
by any work that the Employee performs in connection with the Company or its
subsidiaries, either while performing the Employee’s duties with the Company or
its subsidiaries or on the Employee’s own time, but only insofar as the
Inventions are related to the Employee’s work as an employee or other service
provider to the Company or its subsidiaries, shall belong exclusively to the
Company or its subsidiaries (or a

 

15



--------------------------------------------------------------------------------

designee), whether or not patent or other applications for intellectual property
protection are filed thereon (the “Inventions”). The Employee will keep full and
complete written records (the “Records”), in the manner prescribed by the
Company or its subsidiaries, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company. The Records shall be the
sole and exclusive property of the Company or its subsidiaries, and the Employee
will surrender them upon the termination of the Employment Term, or upon request
of the Company or any of its subsidiaries. The Employee will assign to the
Company or its subsidiaries the Inventions and all patents or other intellectual
property rights that may issue thereon in any and all countries, whether during
or subsequent to the Employment Term, together with the right to file, in the
Employee’s name or in the name of the Company or its subsidiaries (or a
designee), applications for patents and equivalent rights (the “Applications”).
The Employee will, at any time during and subsequent to the Employment Term,
make such applications, sign such papers, take all rightful oaths, and perform
all other acts as may be requested from time to time by the Company or its
subsidiaries to perfect, record, enforce, protect, patent or register the
Company’s (or a subsidiary’s) rights in the Inventions, all without additional
compensation to the Employee from the Company or its subsidiaries. The Employee
will also execute assignments to the Company or its subsidiaries (or a designee)
of the Applications, and give the Company, its subsidiaries and their attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s (or a subsidiary’s) benefit, all without additional
compensation to the Employee from the Company or its subsidiaries, but entirely
at the expense of the Company or its subsidiaries.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
or its subsidiaries, and the Employee agrees that the Company or any of its
subsidiaries will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Employee. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, or the
rights in such Inventions do not otherwise automatically vest in the Company or
any of its subsidiaries, the Employee hereby irrevocably conveys, transfers and
assigns to the Company or its subsidiaries, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company or
its subsidiaries that cannot be assigned in the manner described herein, the
Employee agrees to unconditionally waive the enforcement of such rights. The
Employee hereby waives any and all currently existing and future monetary rights
in and to the Inventions and all patents and other registrations for
intellectual property that may issue

 

16



--------------------------------------------------------------------------------

thereon, including, without limitation, any rights that would otherwise accrue
to the Employee’s benefit by virtue of the Employee being an employee of or
other service provider to the Company or any of its subsidiaries.

(f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s Termination (or at
any time prior thereto at the Company’s reasonable request), the Employee shall
return all property belonging to the Company or its affiliates (including, but
not limited to, any Company- provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company). Notwithstanding anything in this Agreement or anywhere to the
contrary, the Employee may retain, and use appropriately: (i) the Employee’s
rolodex and similar address books (and electronic equivalent) provided that such
items only include contact information and (ii) documents and information
relating to the Employee’s personal rights and obligations.

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 9. The Employee agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Employee from obtaining other suitable employment during the period in which the
Employee is bound by the restraints. The Employee acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Employee has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 9. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of the Employee’s obligations to that affiliate under this
Agreement, including without limitation pursuant to this Section 9.

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of Section 9(b) or
9(c), the Employee acknowledges and agrees that the post termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post termination restriction period
shall be tolled during any period of such violation.

(j) SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 and
Section 10 hereof shall survive the termination or expiration of the Employment
Term and the Employee’s employment with the Company and shall be fully
enforceable thereafter.

 

17



--------------------------------------------------------------------------------

10. COOPERATION. Upon receipt of reasonable written request from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
reasonably assist the Company and its affiliates in the prosecution of all
claims that may be made by the Company or its affiliates, to the extent that
such claims may relate to the period of the Employee’s employment with the
Company and does not unreasonably interfere with the Employee’s subsequent
employment or self-employment. The Employee agrees to promptly inform the
Company if the Employee becomes aware of any lawsuit involving such claims that
may be filed or threatened against the Company or its affiliates. The Employee
also agrees to promptly inform the Company (to the extent that the Employee is
legally permitted to do so) if the Employee is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Employee for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Employee in complying with
this Section 10, and, after the Employment Term, the Company shall pay the
Employee a daily fee, in an amount (rounded down to the nearest whole cent)
determined by dividing the Employee’s Base Salary as in effect on the date of
termination by 100, for services rendered by the Employee in complying with this
Section 10 provided that no such payment shall be required by the Company under
this Section 10 during any period in which severance is being paid to the
Employee pursuant to Section 7(d) hereof.

11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease.

12. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the

 

18



--------------------------------------------------------------------------------

Company under this Agreement by operation of law or otherwise. In the event of
the Employee’s death or a judicial determination of the Employee’s incapacity,
references in this Agreement to the Employee shall be deemed, where appropriate,
to be references to the Employee’s heir(s), beneficiar(ies), executor(s) or
other legal representative(s).

13. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

At the address (or to the facsimile number)

shown in the books and records of the Company.

If to the Company:

Spirit Realty Capital, Inc.

2727 N. Harwood, Suite 300

Dallas, TX 75033

Attention: Board of Directors

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be deemed effective for all
purposes.

 

19



--------------------------------------------------------------------------------

17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Texas or the United States District Court for the Northern
District of Texas and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, each of the parties hereto irrevocably and unconditionally
(a) submits in any proceeding relating to this Agreement or the Employee’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Texas, the court of the
United States of America for the Northern District of Texas, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such Texas State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Employee or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) waives all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Employee’s employment by the Company or any
affiliate of the Company, or the Employee’s or the Company’s performance under,
or the enforcement of, this Agreement, (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at the Employee’s or the Company’s address as provided in
Section 13 hereof, and (e) agrees that nothing in this Agreement shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Texas. The parties acknowledge and agree that in connection with
any dispute hereunder, each party shall pay all of its own costs and expenses,
including, without limitation, its own legal fees and expenses.

18. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director of the Company as may be
designated by the Board. As of the Effective Date, this Agreement, together with
all exhibits hereto (if any) sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes any and
all prior agreements or understandings between the Employee and the Company with
respect to the subject matter hereof, including, without limitation, the Prior
Employment Agreement but not any Company equity awards granted prior to the
Effective Date except to the extent modified to be consistent with this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. In the event of any
inconsistency between the terms of this Agreement and the terms of any other
plan, program, agreement or arrangement of the Company or any of its affiliates,
the terms of this Agreement shall, to the extent more favorable to the Employee,
control.

 

20



--------------------------------------------------------------------------------

19. REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing the Employee’s material duties and obligations hereunder. The Company
represents and warrants to the Employee that it is duly authorized to enter into
this Agreement and to perform all of its obligations in accordance with its
terms.

20. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)     SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
be exempt from or comply with Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from, and, to
the extent not exempt, in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. In no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Employee by Code Section 409A, or
damages for failing to comply with Code Section 409A, in each case, for any
payments made consistent with the terms of this Agreement.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 20(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid

 

21



--------------------------------------------------------------------------------

or provided in accordance with the normal payment dates specified for them
herein. The Employee shall have no duties following any termination of
Employee’s employment hereunder that are inconsistent with the Employee having
had a “separation from service” on or before his employment hereunder.

(iii) To the extent that reimbursements or other in-kind benefits for the
Employee constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in- kind benefits provided in any taxable year shall in
any way affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

(iv) For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company and if such payment constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A and such payment period spans
two calendar years, such payment shall be made in the second calendar year.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SPIRIT REALTY CAPITAL, INC.

By:

 

 

Name:

 

 

Title:

 

 

EMPLOYEE

 

Jackson Hsieh

 

23



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Jackson Hsieh, in consideration of and subject to the performance by Spirit
Realty Capital, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Amended and Restated Employment Agreement dated as of July
            , 2017 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its affiliates, subsidiaries and direct or
indirect parent entities and all present, former and future directors, officers,
agents, representatives, employees, predecessors, successors and assigns of the
Company and/or its affiliates, subsidiaries and direct or indirect parent
entities (collectively, the “Released Parties”) to the extent provided below
(this “General Release”). The Released Parties are intended to be third- party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 7 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 7 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law; or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of



--------------------------------------------------------------------------------

the Company; or any claim for wrongful discharge, breach of contract, infliction
of emotional distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under
Section 7 of the Agreement, (ii) any claim relating to directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, (iii) my rights as an equity or security
holder in the Company or its affiliates, or (iv) my rights to communicate
directly with, cooperate with, or provide information to, any federal, state or
local government regulator.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



--------------------------------------------------------------------------------

8. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

10. I hereby acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the
Agreement shall survive my execution of this General Release.

11. I represent that I am not aware of any claim by me other than the claims
that are released by, or preserved by, this General Release. I acknowledge that
I may hereafter discover claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed , construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



--------------------------------------------------------------------------------

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:                                          
                                                

  

DATED:                                          
                                       

                         Jackson Hsieh

  



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

PERFORMANCE SHARE AWARD AGREEMENT